Title: Wednes 8th.
From: Adams, John Quincy
To: 


       This morning about half after four o clock we saw a sail. At about seven o clock we could see her very plain. She hoisted spanish coulours and we french ones and fir’d a Gun: she goes before to Pilot us. We lay to all last night. 9 o clock. We just fir’d a gun for a signal for a Pilot to come on board but none comes yet. 11 o clock. There’s a pilot on board. 1 o clock P M. We have just now cast anchor after coming by five forts; it is an amazing strong place. In one of the forts there are 365 guns. We saw a number of french ships here three of which are agoing to Brest the first good wind. A number of the officers belonging to them came on board to see the Captain. As we pass’d by the ships we saluted them with three huzzas which were returned by them. As we passed by the last fort we were saluted from it by 21 guns; we did not return it. I wonder why they did not? The city of Ferrol the harbour of which we are now in is a small city but the houses appear (from here) to be well built. About a league out of the town there is a Vessel with three decks abuilding. It appears to be a Vessel of a hundred guns; the Entrance of the port is very narrow being but about a mile wide. The magazines are very large and magnificent. There is a large building in about the middle of the City which appears to be a monastry. The houses (as I said before) are large and well built. The port is what they call a bason basin. Thus have I given a small description of this place. This afternoon my Pappa and the Captain went on board the french and spanish comandants and after that on shore. 4 o clock. I thought that the fort saluted us at twelve o clock but I find it is the spanish Admiral’s birth day, and they have a great festival of it, they have fir’d, again. About 7 o clock my Pappa and the Captain Came on board. We have got down our Top Gallant Masts.
      